DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 07/29/2021 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 07/29/2021 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 904 is not in the specification, in FIG. 9 904’s lead line goes to what appears to be a position on a plot line.  At page 30 line 28 to page 31 line 2 possibly changing “Thus, in this example, as a user selects a position on a plot line, value at that point will be assigned a parameter associated with actions that may be used to create tooltip 906 and populate it based on the value assigned to the parameter and to update the label 908.” to “Thus, in this example, as a user selects a position 904 on a plot line, value at that point will be assigned a parameter associated with actions that may be used to create tooltip 906 and populate it based on the value assigned to the parameter and to update the label 908.” may correctly describe 904.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
page 26 line 19 “that a may” should be “that may”;
page 27 line 22 “a display objects” should be “a display object”;  and
page 28 line 19 “to generated” should be “to generate”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, and 13-16 of U.S. Patent No. 11,074,731. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader versions of the patented claims, refer to the following side by side comparison. 
Claims filed on 07/29/2021

1. A method for managing visualizations of data using one or more processors that execute instructions to perform actions, comprising: 














displaying a visualization based on one or more display objects of one or more display models; and 

in response to occurrence of one or more events, performing further actions, including: 

determining a portion of one or more action objects associated with the one or more events; 

determining a portion of one or more parameter objects based on the portion of the action objects; 

generating one or more parameter display objects based on the portion of action objects and the portion of the parameter objects; and 

generating one or more parameter visualizations based on one or more parameter display objects, wherein the visualization is modified and 

displayed to include the one or more parameter visualizations.  



2. The method of Claim 1, further comprising: 

providing the one or more parameter objects that are associated with the one or more display objects of the display model, wherein the display model is based on a data model; 

providing the one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events.  

3. The method of Claim 1, wherein the one or more events further comprise: 


employing one or more of a rule, a pattern, or an instruction provided by configuration information to account for one or more local requirements.  
      Alternatively claimed instruction covers patented claim 3 since broader than patented claim 3. 

4. The method of Claim 1, wherein the one or more events, further comprise: 

employing one or more of a data object value or a display object value that exceed a threshold value to generate the one or more events.  
     Threshold is broader than the patented triggering the event based on one or more changes to one or more values.

6. The method of Claim 1, wherein the display model further comprises: 

generating the display model based on one or more of a data model or an authoring tool.  

7. The method of Claim 1, wherein generating the one or more parameter display objects, further comprises: 

determining one or more data objects that are associated with the portion of the one or more parameter objects based on the display model and the data model; 

determining one or more partial values based on the one or more data objects; and 

employing the one or more partial values to generate the one or more parameter display objects.  

8. A system for managing visualizations of data over a network, comprising: 

a network computer, including: 




a memory that stores at least instructions; and 

one or more processors that execute instructions that perform actions, including: 













displaying a visualization based on one or more display objects of one or more display models; and 

in response to occurrence of one or more events, performing further actions, including: 

determining a portion of one or more action objects associated with the one or more events; 

determining a portion of one or more parameter objects based on the portion of the action objects; 

generating one or more parameter display objects based on the portion of action objects and the portion of the parameter objects; and 

generating one or more parameter visualizations based on one or more parameter display objects, wherein the visualization is modified and displayed to include the one or more parameter visualizations.  
















9. The system of Claim 8, further comprising: 

providing the one or more parameter objects that are associated with the one or more display objects of the display model, wherein the display model is based on a data model; 

providing the one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events.  

10. The system of Claim 8, wherein the one or more events further comprise: 

employing one or more of a rule, a pattern, or an instruction provided by configuration information to account for one or more local requirements.  
      Alternatively claimed instruction covers patented claim 9 since broader than patented claim 9. 



11. The system of Claim 8, wherein the one or more events, further comprise: 

employing one or more of a data object value or a display object value that exceed a threshold value to generate the one or more events.  
     Threshold is broader than the patented triggering the event based on one or more changes to one or more values.

13. The system of Claim 8, wherein the display model further comprises: 

generating the display model based on one or more of a data model or an authoring tool.  

14. The system of Claim 8, wherein generating the one or more parameter display objects, further comprises: 

determining one or more data objects that are associated with the portion of the one or more parameter objects based on the display model and the data model; 

determining one or more partial values based on the one or more data objects; and 

employing the one or more partial values to generate the one or more parameter display objects.  

15. A processor readable non-transitory storage media that includes instructions for managing visualizations of data, wherein execution of the instructions by one or more processors on one or more network computers performs actions, comprising: 













displaying a visualization based on one or more display objects of one or more display models; and 

in response to occurrence of one or more events, performing further actions, including: 

determining a portion of one or more action objects associated with the one or more events; 

determining a portion of one or more parameter objects based on the portion of the action objects; 

generating one or more parameter display objects based on the portion of action objects and the portion of the parameter objects; and 

generating one or more parameter visualizations based on one or more parameter display objects, wherein the visualization is modified and 

displayed to include the one or more parameter visualizations.  



16. The processor readable non-transitory storage media of Claim 15, further comprising: 

providing the one or more parameter objects that are associated with the one or more display objects of the display model, wherein the display model is based on a data model; 

providing the one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events.  

17. The processor readable non-transitory storage media of Claim 15, wherein the one or more events further comprise: 

employing one or more of a rule, a pattern, or an instruction provided by configuration information to account for one or more local requirements.  
      Alternatively claimed instruction covers patented claim 9 since broader than patented claim 9. 

18. The processor readable non-transitory storage media of Claim 15, wherein the one or more events, further comprise: employing one or more of a data object value or a display object value that exceed a threshold value to generate the one or more events.  
     Threshold is broader than the patented triggering the event based on one or more changes to one or more values.

20. The processor readable non-transitory storage media of Claim 15, wherein the display model further comprises: 

determining one or more data objects that are associated with the portion of the one or more parameter objects based on the display model and the data model; 

determining one or more partial values based on the one or more data objects; and 

employing the one or more partial values to generate the one or more parameter display objects.   

US Patent No. 11,074,731

1. A method for managing visualizations of data using one or more processors that execute instructions to perform actions, comprising: 


providing one or more parameter objects that are associated with one or more display objects of a display model, wherein the display model is based on a data model; 

providing one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events; 

displaying a visualization based on the one or more display objects; and


in response to occurrence of an event, performing further actions, including: 


determining a portion of the one or more action objects associated with the event; 


determining a portion of the one or more parameter objects based on the portion of the action objects; 

generating one or more parameter display objects based on the portion of action objects and the portion of the parameter objects; 

generating one or more parameter visualizations based on the one or more parameter display objects, wherein the visualization is modified 

to include the one or more parameter visualizations; and 

displaying the modified visualization.

Present in patented claim 1:


providing one or more parameter objects that are associated with one or more display objects of a display model, wherein the display model is based on a data model; 

providing one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events; 

3. The method of claim 1, further comprising, triggering the event based on one or more user interactions associated with a display object associated with a parameter object, wherein the one or more user actions include one or more of selecting the display object, hovering over the display object, or selecting one or more other associated display objects.



4. The method of claim 1, further comprising, triggering the event based on one or more changes to one or more values associated with one or more data objects, wherein the one or more data objects are associated with the portion of the parameter objects.





Substantially present in patented claim 1 due to alternative language:

wherein the display model is based on a data model;	


2. The method of claim 1, wherein generating the one or more parameter display objects, further comprises: 

determining one or more data objects that are associated with the portion of the parameter objects based on the display model and the data model; 

determining one or more partial values based on the one or more data objects; and 

employing the one or more partial values to generate the one or more parameter display objects.

7. A system for managing visualizations of data: 

a network computer, comprising: 

a transceiver that communicates over the network; 

a memory that stores at least instructions; and 

one or more processors that execute instructions that perform actions, including: 

providing one or more parameter objects that are associated with one or more display objects of a display model, wherein the display model is based on a data model; 

providing one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events; 

displaying a visualization based on the one or more display objects; and 



in response to occurrence of an event, performing further actions, including: 


determining a portion of the one or more action objects associated with the event; 


determining a portion of the one or more parameter objects based on the portion of the action objects; 

generating one or more parameter display objects based on the portion of action objects and the portion of the parameter objects; 

generating one or more parameter visualizations based on the one or more parameter display objects, wherein the visualization is modified to include the one or more parameter visualizations; and 

displaying the modified visualization; and a client computer, comprising: 

a transceiver that communicates over the network; 

a memory that stores at least instructions; and 

one or more processors that execute instructions that perform actions, including: 

providing the occurrence of the event.

Present in patented claim 7:


providing one or more parameter objects that are associated with one or more display objects of a display model, wherein the display model is based on a data model; 

providing one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events; 

9. The system of claim 7, wherein the network computer one or more processors execute instructions that perform actions, triggering the event based on one or more user interactions associated with a display object associated with a parameter object, wherein the one or more user actions include one or more of selecting the display object, hovering over the display object, or selecting one or more other associated display objects.

10. The system of claim 7, wherein the network computer one or more processors execute instructions that perform actions, further comprising, triggering the event based on one or more changes to one or more values associated with one or more data objects, wherein the one or more data objects are associated with the portion of the parameter objects.


Substantially present in patented claim 7 due to alternative language:

wherein the display model is based on a data model;


8. The system of claim 7, wherein generating the one or more parameter display objects, further comprises: 


determining one or more data objects that are associated with the portion of the parameter objects based on the display model and the data model; 

determining one or more partial values based on the one or more data objects; and 

employing the one or more partial values to generate the one or more parameter display objects.

13. A processor readable non-transitory storage media that includes instructions for managing visualizations of data, wherein execution of the instructions by one or more processors on one or more network computers performs actions, comprising: 

providing one or more parameter objects that are associated with one or more display objects of a display model, wherein the display model is based on a data model; 

providing one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events; 

displaying a visualization based on the one or more display objects; and 


in response to occurrence of an event, performing further actions, including: 


determining a portion of the one or more action objects associated with the event; 


determining a portion of the one or more parameter objects based on the portion of the action objects; 

generating one or more parameter display objects based on the portion of action objects and the portion of the parameter objects; 

generating one or more parameter visualizations based on the one or more parameter display objects, wherein the visualization is modified 

to include the one or more parameter visualizations; and 

displaying the modified visualization.

Present in patented claim 13:



providing one or more parameter objects that are associated with one or more display objects of a display model, wherein the display model is based on a data model; 

providing one or more action objects that are associated with the one or more parameter objects, wherein the one or more action objects are associated with one or more events; 

15. The media of claim 13, further comprising, triggering the event based on one or more user interactions associated with a display object associated with a parameter object, wherein the one or more user actions include one or more of selecting the display object, hovering over the display object, or selecting one or more other associated display objects.






16. The media of claim 13, further comprising, triggering the event based on one or more changes to one or more values associated with one or more data objects, wherein the one or more data objects are associated with the portion of the parameter objects.





14. The media of claim 13, wherein generating the one or more parameter display objects, further comprises: 


determining one or more data objects that are associated with the portion of the parameter objects based on the display model and the data model; 

determining one or more partial values based on the one or more data objects; and 

employing the one or more partial values to generate the one or more parameter display objects.



Claims 5, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 11,074,731 in view of Khozai, US Patent Application Publication No. 2004/0164983. 
Khozai provides one or more data visualization sub-element parts that include one or more of a line, a graph, or a chart, refer to FIGs 2A and 2D and paragraphs [0012], [0064], and [0077], which data visualization sub-element parts corresponds to the claimed “providing one or more parts that are employed in the display of the visualization, wherein the one or more parts include one or more of a line, a graph, or a chart.” in each of dependent claims 5, 12, and 19.  It would have been obvious in order to modify each of Applicant’s independent claims 1, 7, and 13 of U.S. Patent No. 11,074,731 to specifically cover the well known data visualization parts that include one or more of a line, a graph, or a chart.  
Claims 1-20 would be allowable if a proper terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record fails to teach or suggest in the context of each of
independent claims 1, 8, and 15:
	“determining a portion of one or more action objects associated with the one or more events; 
	determining a portion of one or more parameter objects based on the portion of the action objects; 
	generating one or more parameter display objects based on the portion of action objects and the portion of the parameter objects; and 
	generating one or more parameter visualizations based on one or more parameter display objects, wherein the visualization is modified and displayed to include the one or more parameter visualizations.”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 




system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613